Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/22 has been entered.

		MAINTAINED OBJECTIONS AND REJECTIONS

	3.	Claim 19 is objected to because it refers to ‘Table 5', and claims are usually not permitted to refer to tables in the specification.
2173.05(s) Reference to Figures or Tables
	Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table “is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant's convenience.” Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993)

	4.	Reply to traverse in response:  The response states that, "Applicant respectfully submits
that the recitation of over one hundred genes is not practical and that it is more concise to incorporate by reference the genes of Table 5 than by duplicating the table into the claim."  However, based on M.P.E.P. 2173.05(s) as noted above, the Office must insist in this case that claim 19 not refer to a Table, as it is both 'possible' and 'practical' to recite the large number of gene names, even if doing so takes several pages.

	5.	The following is a quotation of 35 U.S.C. 112(b):
	(b) CONCLUSION.—The specification shall conclude with one or more claims particularly 	pointing out and distinctly claiming the subject matter which the inventor or a joint inventor 	regards as the invention.

	The following is a quotation of 35 U.S.C. 112 (pre-AlA), second paragraph:
	The specification shall conclude with one or more claims particularly pointing out and distinctly
	claiming the subject matter which the applicant regards as his invention.

	Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention.  This claim is indefinite because it cannot be determined what is encompassed by the language 'marker markers' in line 2. Correction is required.
	This issue was not addressed in the response filed 09/23/22.

	6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
	(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

	The following is a quotation of the first paragraph of pre-AlA 35 U.S.C. 112:

	The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-18 and 20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA), first paragraph, because the specification, while being enabling for specific genes, does not reasonably provide enablement for any possible genes.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.
	Factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described by the court in In re Wands, 8 USPQ2d 1400 (CA FC 1988). Wands states at page 1404,
	“Factors to be considered in determining whether a disclosure would require undue experimentation have been summarized by the board in Ex parte Forman. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the ad, and (8) the breadth of the claims.”
	(1) the quantity of experimentation necessary: a great amount of experimentation is required in order to establish genes that are informative with respect to UIP or non-UIP including a large number of patients and samples.
	(2) the amount of direction or guidance presented: the specification gives guidance in how to search for genes which might be informative with respect to UIP or non-UIP, and gives guidance as to specific genes which were shown to be informative.
	(3) the presence or absence of working examples: working examples are given as to specific genes which were shown to be informative.
	(4) the nature of the invention: the invention relates to a diagnostic method for correlating gene expression with UIP or non-UIP.
	(5) the state of the prior art: the prior art teaches diagnostic methods for correlating expression of specific genes with UIP or non-UIP.
	(6) the relative skill of those in the art: the level of skill in the art is deemed to be high.
	(7) the predictability or unpredictability of the art: determining which, if any, genes or gene products may be informative with respect to any given disease or condition is entirely unpredictable.
	(8) the breadth of the claims: the claim is broadly drawn, encompassing any possible informative genes for UIP or non-UIP.
	Based on the above considerations, it is concluded that undue experimentation would be required to carry out the claimed method using any possible informative gene or genes for UIP or non- UIP.

	REPLY TO ARGUMENTS

	7.	With respect to the above rejection, the arguments of the response filed 09/23/22 have been fully considered, but are not found persuasive.  The response argues that one of skill in the art would be enabled based on the specification to use the genes of the specification as an example and apply the teaching of the specification to the genus of 'markers associated with said UIP or said non-UIP.'  However, this is not found persuasive because it does not show that any of the above enablement factors discussed in the rejection is inaccurate or in error, such as would lead to a conclusion of enablement.  The response also directs the Office to Pankratz et al. and points to page 1649; however, there is no argument or explanation as to why this reference or teaching applies to the enablement factors discussed in the rejection so as to reach a conclusion that the claims are enabled for any possible informative gene or genes for UIP or non- UIP.

	8.	35 U.S.C. 101 reads as follows:
	Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon or correlation without significantly more.  The claims recite a natural correlation between gene product expression level and UIP or non-UIP.  This judicial exception is not integrated into a practical application because data gathering steps required to use the correlation do not add a meaningful limitation to the method as they are insignificant extra-solution activity.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only active physical step is ‘assaying a tissue sample for a level of expression, wherein said tissue sample is a pooled sample’.  Assaying a tissue sample for a level of expression was routine and conventional in the prior art as indicated by Van Hoek et al. (US 2012/0288860), see pages 2-11, and the use of pooled tissue samples in general for determining gene expression levels was routine and conventional in the prior art as indicated by Mas et al. (US 2009/0042184), see paragraphs 0651-0653.

	REPLY TO ARGUMENTS

	9.	With respect to the above rejection, the arguments of the response filed 09/23/22 have been fully considered, but are not found persuasive.  
	The response argues on page 10 that the instant claims are integrated into a practical application of that exception which is an improvement to the technology of diagnostic assays.  This is not convincing because here the improvement relates to the judicial exception (natural correlation) itself, rather than to an improved machine or type of assay.  Thus, the instant claims do not satisfy the criteria for improvement as it relates to 2A prong 2 (integrating) according to 2106.04(d)(1).
	In the paragraph bridging pages 10-11, the response points to Example 45 of Appendix 1 of the current guidelines as supporting eligibility.  However, the Office disagrees. The fact pattern of Example 45 is sufficiently different from the instant claims such that it is not believed to be informative. Specifically, the claims in the Example require the physical step of taking corrective action by controlling an injection molding apparatus in a particular way, whereas the pending claims only have the physical step of ‘assaying’ and the mental or analytical steps of 'processing' and ‘outputting’, which do not integrate the judicial exception into a practical application. 
	On page 11, the response argues that the recited step of 'outputting' provides an improvement to the field of diagnostic assays, but as noted above this is not convincing because the improvement relates to the judicial exception (natural correlation) itself, rather than to an improved machine or type of assay.             
	The response argues on pages 11-12 that the new limitation regarding the use of a pooled tissue sample supports eligibility by providing an improvement, or providing an additional element that amounts to significantly more than the judicial expression that was not well understood, routine, and conventional.  Firstly, this is unpersuasive because, as noted above, here the improvement relates to the judicial exception (natural correlation) itself, rather than to an improved machine or type of assay.  Secondly, this is unpersuasive because in general the use of pooled tissue samples for measuring gene expression was routine and conventional in the prior art, as indicated by Mas et al., as noted above.
	Finally, the response argues on pages 12-13 that claims 3 and 7 provide a combination of additional elements that amount to significantly more than the judicial exception (using a trained or weighted algorithm, respectively).  This is unconvincing because the algorithm directly relates to the judicial exception or natural correlation itself, so it is not an 'additional' element according to the guidelines that can amount to significantly more than the judicial exception. 
	In conclusion, while the arguments of the response support the position that the claims are free of the prior art, they do not support the position that the claims are patent eligible under the current guidelines.

		CONCLUSION

	10.	Claims 1-20 are free of the prior art, but they are rejected for other reasons.  No claims are allowable.

	11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R HORLICK whose telephone number is (571)272-0784. The examiner can normally be reached Mon. - Thurs. 8:30 - 6:30.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	10/13/22

	/KENNETH R HORLICK/	Primary Examiner, Art Unit 1637